HARRIS, J.
The issue in this case is whether the driver and sole occupant of a vehicle in which cocaine is found in “an ashtray cover in front of the drive shaft” (which places it immediately beside the driver) can be found to be in possession of that cocaine when there is testimony that others have occupied the vehicle earlier in the day.
*142As we have done before, we again say it is a jury question. In Parker v. State, 641 So.2d 483 (Fla. 5th DCA 1994), we held in a ease in which the cocaine was found under the passenger seat of a vehicle in the sole possession of the driver that it was the jury’s function to believe or not to believe testimony that others had previously occupied the vehicle and had left the cocaine -behind.
AFFIRMED.
COBB and PETERSON, JJ., concur.